DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on App. DE102015116344.6 and App. PCT/EP2016/069901. It is unclear, however, that applicant has filed a certified copy of these applications as required by 37 CFR 1.55.  Examiner requests clarification on status of certified copies if Examiner is mistaken in the review of said priority.
Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered.  Amendments to the current set of claims have changed the scope of the claimed invention, specifically “the first end of the central pipe socket removably screwed into the valve unit…and the second end of the housing configured to receive the hollow cylindrical filter insert” on lines 25-29 of independent Claim 23.   Applicant argued on pages 8-10 of the Remarks section filed June 6, 2022, as indicated by the page numbers at the bottom of each page, that the previous combination of prior art references does not disclose the amended set of claims.  The Examiner notes that the previous prior art references, Cudaback, (US 4,872,976), Tietz, (US 2006/0131225), Hall, (US 3,724,665), Luka et al., (“Luka”, US 2006/0131225), and other previously used prior art references, do not disclose amended independent Claim 23 due to the added amendment “the first end of the central pipe socket removably screwed into the valve unit…and the second end of the housing configured to receive the hollow cylindrical filter insert” on lines 25-29 of independent Claim 23.  Thus, the Examiner has withdrawn the previous prior art rejection.  The remainder of Applicant’s arguments are considered moot.
Claim Objections
Claim 23 is objected to because of the following informalities:  the phrase “the exchangeable hollow cylindrical filter insert” on lines 28-29 of the claim should be rewritten as “the filter insert” for consistency with other recitations of this limitation in the claim.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  the phrase “the pipe socket” on lines 28-29 of the claim should be rewritten as “the central pipe socket” for consistency with other recitations of this limitation in the claim.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  the phrase “the pipe socket” on line 6 of the claim should be rewritten as “the central pipe socket” for consistency with other recitations of this limitation in the claim.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  the phrase “the axial or peripheral direction” on line 9 of the claim should be rewritten as “an axial direction or the peripheral direction” for consistency with other recitations of this limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 27, 30, 33, 35, 39, 40, 43-45 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitations “a membrane region”, “a radial membrane intermediate region”, “two membrane regions”, “a first membrane region”, and “a second membrane region”.  It is not necessarily clear that all of these regions are different from one another, or if any of these regions would overlap with each other.  Examiner requests clarification that each of these regions are indeed different from one another.  Claim 30 also recites “the first membrane region”.
Claim 27 recites the limitation “a radially outer membrane region”.  It is not necessarily clear that this limitation is different from all the other “region” limitations recited in Claim 23, or not.  Examiner requests clarification that this region is different from the other recited regions in Claim 23.
Claim 33 recites the limitation “in which holes”.  It is not clear if these “holes” are supposed to be the same as “two or more retaining holes” earlier recited in the claim, or not.  Examiner interprets them to be the same.  Examiner suggests if so, that the limitation be rewritten to state something like “wherein the retaining pins engage with the retaining holes”.
Claim 35 recites the limitations “wherein at least one of…” and “the spring disc…or on the valve plate”.  The phrase “or” poses that either the “spring disc” limitation or “the valve plate” limitation may be selected but the phrase “at least one of” suggests both can be selected.  Examiner finds this combination of phrases unclear.  Examiner suggests changing the phrase “or” to “and”.
Claim 39 recites the limitation “the other end”.  There is not necessarily antecedent basis for such a recitation of “the other end” of the recited “axially spring component” since it is not inherent that there are two ends total of such a broad “component”.  Examiner finds no antecedent basis as a result.
Claim 40 recites the limitation “The filter insert for use in the fluid filter as recited in claim 30”.  This dependency of only limiting the “filter insert” which is a subset of a larger and earlier claimed “fluid filter” is unclear because it is not clear if the earlier “fluid filter” is limited or not, as a result.  For example, other components/limitations recited in the body of Claim 40 such as “the valve membrane”, “the valve plate” etc., are not part of the “filter insert”, but now the “filter insert” is claimed and limited, making it unclear if these components/limitations are part of the claimed invention now.  Claims 43 and 44 depend from Claim 40 and claim “the filter insert” in their preambles as well.
Claim 40 recites the limitation “for use” in the preamble of Claim 40 but it is not clear how said “filter insert” is “for use” in the “fluid filter” since no limitations in the body of the claim demonstrate the “use” of such a “filter insert”. 
Claim 43 recites the limitations “a support element” and “a plurality of support elements” but earlier Claim 40 already recites “at least one radially protruding support element”, making it unclear if the “support element” and/or ”a plurality of support elements” recited in Claim 43 are the same or different from this earlier recited group.  Examiner interprets them to be the same.
Claim 45 recites the limitation “a radially outer membrane region”.  It is not necessarily clear that this limitation is different from all the other “region” limitations recited in Claim 23, or not.  Examiner requests clarification that this region is different from the other recited regions in Claim 23.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  after withdrawing the previous prior art rejection for the reasons put forth in the Response to Arguments section, the Examiner has conducted further searching and consideration of the claimed invention in the relevant fields of endeavor.  After doing so, the Examiner has determined that the claimed invention of independent Claim 23 is patentable over the closest prior art such as Cudaback, (US 4,872,976), Tietz, (US 2006/0131225), Hall, (US 3,724,665), and Luka, (US 2006/0131225).   Specifically, these references together do not disclose the limitation “the first end of the central pipe socket removably screwed into the valve unit and the second end of the central pipe socket removably screwed into a first end of the housing, the first end of the housing opposite a second end of the housing, and the second end of the housing configured to receive the hollow cylindrical filter insert” in independent Claim 23 in combination with the other previous claim limitations such as “a valve plate”, “valve membrane”, “pressure-exerting ring”, and more in the field of “a fluid filter”.  Thus, the Examiner indicates that Claims 23, 27, 28, 30-35, 38-40 & 43-45 would be allowable once the claim objection and 112(b) rejection issues indicated above are addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779